           Case: 5:18-cv-00232-KKC Doc #: 17 Filed: 11/05/18 Page: 1 of 1 - Page ID#: 40




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                          AT LEXINGTON
                                                                        FILED ELECTRONICALLY

      GREG GEORGE,                                     )
                                                       )
                     PLAINTIFF                         )
                                                       )
      v.                                               )    CASE NO. 5:18-CV-00232-KKC
                                                       )
      LIFE INSURANCE                                   )
      COMPANY OF NORTH AMERICA,                        )
                                                       )
                     DEFENDANT                         )

                                    AGREED ORDER OF DISMISSAL

               Plaintiff, Greg George, and Defendant, Life Insurance Company of North America,

      having settled all claims asserted herein, having agreed to the entry of this Order, and the

      Court being sufficiently advised;

               IT IS HEREBY ORDERED that the above-referenced action be and hereby is

      dismissed with prejudice, and stricken from the Court’s docket, with each party to bear its

      own costs.

               AGREED TO:

      /s/Joshua Erik Abell (by DAC with permission)        /s/David A. Calhoun
      Joshua Erik Abell                                    Mitzi D. Wyrick
      Abell & Capitan Law                                  David A. Calhoun
      6011 Brownsboro Park Blvd., Suite A                  WYATT, TARRANT & COMBS, LLP
      Louisville, KY 40207                                 500 West Jefferson Street, suite 2800
      erik@longtermdisabilitylawyers.com                   Louisville, Kentucky 40202-2898
                                                           mitziwyrick@wyattfirm.com
      Counsel for Plaintiff, Greg George                   dcalhoun@wyattfirm.com
                                                           Counsel for Defendant, Life Insurance
                                                           Company of North America
      61785672.1




November 5, 2018
